Citation Nr: 0517658	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the appellant had not 
submitted new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.

The Board notes that initially the veteran's claim also 
involved entitlement to service connection for tinnitus, 
however that this request for entitlement was granted in an 
October 2003 rating decision.  As such, the Board no longer 
has jurisdiction over this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA).

The RO issued a duty to assist letter in November 2002.  This 
letter does not comply with the VCAA in that it is not 
specific to the claim under consideration, which is service 
connection for tinnitus.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  
Specifically, the AMC must inform the veteran of the 
following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


